               IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

DARRIUS L. WORTHEY,

      Petitioner,

v.                                         Case No. 4:18cv383-MW/EMT

MARK S. INCH,

     Respondent.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 13. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Respondent’s Motion to

Dismiss, ECF No. 9, is GRANTED. The petition for writ of habeas corpus, ECF

No. 3, is DISMISSED as untimely. A Certificate of Appealability is DENIED.”

The Clerk shall close the file.

      SO ORDERED on May 10, 2019.

                                     s/Mark E. Walker               ____
                                     Chief United States District Judge
